Appeal from the Circuit Court of Appeals for the Second Circuit. Motion to dismiss submitted November 19, 1920. Decided November 22, 1920. Per Curium. Dismissed for want of jurisdiction upon the authority of Kurtz v. Moffitt, 115 U. S. 487,498; Lau Ow Bew v. United States, 144 U. S. 47, 58; Cross v. Burke, 146 U. S. 82, 88; Whitney v. Dick, 202 U. S. 132, 135; Horn v. Mitchell, 243 U. S. 247. Petition for writ of certiorari herein denied. *614Mr. Charles Recht for appellant. The Solicitor General, Mr. Assistant Attorney General Stewart and Mr. H. S. Ridgely for appellee.